DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species A, readable on claims 1, 5-7, 9, 11, 18, 20, 21 in the reply filed on 2/19/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 5-7, 9, 11, 18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Takemoto (US Patent Application Publication No. 2005/0119525).

In regard to claim 1, Takemoto discloses an outer tube (1, Figs. 1-3) into which an insertion section of an endoscope (2) that has the insertion section and observes in a body cavity, and an insertion section of a treatment tool (3) that includes the insertion section whose distal end has a treatment portion, are inserted, the outer tube being configured to guide the insertion section of the endoscope and the insertion section of the treatment tool into the body cavity (Figs. 1-3), the outer tube comprising:
a cylindrical outer tube body (5) into which the insertion section of the endoscope and the insertion section of the treatment tool are to be inserted (Figs. 1-3);
a mobile object (8) provided in the outer tube body so as to be movable in the outer tube body in a direction parallel to an axis of the outer tube body (Figs. 1-3);
an endoscope holding section (6) which is provided in the mobile object and holds the insertion section of the endoscope inserted into the outer tube body (Figs. 4-5); and
a treatment tool holding section (7) which is provided in the mobile object and holds the insertion section of the treatment tool inserted into the outer tube body (Figs. 4-5).

In regard to claim 5, Takemoto teaches wherein the treatment tool holding section is capable of adjusting a holding position of the insertion section of the treatment (the treatment tool is held within the mobile object via frictional engagement between treatment tool and the holding section (7), such that force applied to the treatment tool in excess of the frictional force holding the treatment tool within the holding section would adjust a holding position of the treatment tool within the mobile object).

In regard to claim 6, Takemoto teaches wherein the treatment tool holding section holds the insertion section of treatment tool in a detachable manner (the treatment tool is held within the mobile object via frictional engagement between treatment tool and the holding section (7) and is removably attached to the mobile object).

In regard to claim 7, Takemoto teaches wherein the endoscope holding section holds the insertion section of endoscope in a detachable manner (the endoscope is held within the mobile object via frictional engagement between endoscope and the holding section (7) and is removably attached to the mobile object).
.

In regard to claim 9, Takemoto teaches wherein the endoscope holding section is capable of adjusting a holding position of the insertion section of the endoscope with (the endoscope is held within the mobile object via frictional engagement between endoscope and the holding section (6), such that force applied to the endoscope in excess of the frictional force holding the endoscope within the holding section would adjust a holding position of the endoscope within the mobile object).

In regard to claim 11, Takemoto discloses an outer tube (1, Figs. 1-3) into which an insertion section of an endoscope (2) that has the insertion section and that observes in a body cavity, and an insertion section of a treatment tool (3) that includes an insertion section whose distal end has a treatment portion, are inserted, the outer tube being configured to guide the insertion section of the endoscope and the insertion section of the treatment tool into the body cavity (Figs. 1-3), the outer tube comprising:
a cylindrical outer tube body (5) into which the insertion section of the endoscope and the insertion section of the treatment tool are to be inserted (Figs. 1-3);
a mobile object (8) which is engaged with the outer tube body by a first frictional force (via engagement between the mobile object and outer tube body produces a first friction force) and is provided so as to be movable in the outer tube body in a direction parallel to the axis of the outer tube body (Figs. 1-3);
an endoscope holding section (6) which is provided in the mobile object and holds the insertion section of the endoscope (Figs. 4-5); and
(7) which is provided in the mobile object and is engaged with the insertion section of the treatment tool by a second frictional force (via holding force of hole (7) to retain the treatment tool (3) therein) larger than the first frictional force to hold the insertion section of the treatment tool when the insertion section of the treatment tool is inserted into the outer tube body (Figs. 10-11 illustrate the friction force holding the treatment tool (3) to the mobile object (8) being greater than the frictional force between the mobile object (8) and outer tube body (5) since the position of the treatment tool (3) is retained within the mobile object (8) while the mobile object (8) slides within the outer tube body (5)).

In regard to claim 18, Takemoto teaches wherein the endoscope holding section holds the insertion section of endoscope in a detachable manner (the endoscope is held within the mobile object via frictional engagement between endoscope and the holding section (7) and is removably attached to the mobile object).

In regard to claim 20, Takemoto teaches wherein the endoscope holding section is capable of adjusting a holding position of the insertion section of the endoscope with respect to the mobile object (the endoscope is held within the mobile object via frictional engagement between endoscope and the holding section (6), such that force applied to the endoscope in excess of the frictional force holding the endoscope within the holding section would adjust a holding position of the endoscope within the mobile object).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takemoto (US Patent Application Publication No. 2005/0119525) in view of Castro et al. (US Patent Application Publication No. 2011/0060183, hereinafter Castro).

In regard to claim 21, Takemoto discloses an outer tube (1, Figs. 1-3) into which an insertion section of an endoscope (2) that has the insertion section and observes in a body cavity, and an insertion section of a treatment tool (3) that (Figs. 1-3), the outer tube comprising:
a cylindrical outer tube body (5) into which the insertion section of the endoscope and the insertion section of the treatment tool are to be inserted (Figs. 1-3);
a mobile object (8) provided in the outer tube body so as to be movable in the outer tube body in a direction parallel to an axis of the outer tube body (Figs. 1-3);
an endoscope holding section (6) which is provided in the mobile object and holds the insertion section of the endoscope inserted into the outer tube body (Figs. 4-5); and
a treatment tool holding section (7) which is provided in the mobile object and holds the insertion section of the treatment tool inserted into the outer tube body (Figs. 4-5).
Takemoto does not expressly teach a rear end cap provided at a rear end of the outer tube body, the rear end cap including a treatment tool insertion port through which the insertion section of the treatment tool is to be inserted into the outer tube body and an endoscope insertion port through which the insertion section of the endoscope is to be inserted into the outer tube body; a distal end cap provided at a distal end of the outer tube body, the distal end cap including an endoscope feed port through which the insertion section of the endoscope is to be fed into the body cavity and a treatment tool 
Castro teaches an analogous access device (10, Fig. 1) for introducing a plurality of surgical instruments within a body cavity.  The access device comprises a main tube (12) having a distal partitioning element (14, distal end cap) and a base (52, rear end cap).  The base (52) includes a plurality of openings (56, 58, 60) for the insertion of instruments within the main tube (12) and the distal partitioning element (14) comprises a plurality of openings (30, 32, 34) through which instruments exit the main tube (12) and into a body cavity. The distal partitioning element (14) and base (52) aid in maintaining the transverse positioning of the instruments inserted through the main tube (12), Par. 56, Fig. 1.  Additionally, the distal partitioning element (14) provides the additional benefit that it forms an atraumatic tip at the distal end of the main tube (12), Par. 57.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to provide the proximal and distal ends of the overtube (1) of Takemoto with the base (52, rear end cap) and distal partitioning element (14, distal end cap) of Castro since the base at the proximal end of the overtube and the distal partitioning element at the distal end of the overtube would support the positioning of the instruments relative to each other within the overtube (Par. 56, 91).  Additionally, the distal partitioning element would form an atraumatic tip for the overtube prevent inadvertently damaging a body cavity (Par. 57).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 5-7, 9, 11, 18, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10,092,173. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of Patent No. 10,092,173 teaches of all the structural features of the claims in the present application with only minor differences in claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	February 27, 2021